PER CURIAM:
This claim was submitted on written stipulation based upon the following facts: Between September 9 and October 19, 1982, claimant provided medical and other services to a juvenile, pursuant to West Virginia Code §27-6A-l(f). Under West Virginia Code §27-6A-8(b), the State of West Virginia is obligated to pay, in whole or part, for the services rendered to the juvenile. Respondent, Supreme Court of Appeals, has agreed to pay $3,000.00 of the claim. Respondent, Department of Health, has agreed to pay $3,000.00, but states that there are insufficient funds in its appropriation from which to pay the claim. The Court, therefore, must deny that portion of the award based on the decision in Airkem Sales and Service, et al. vs. Dept. of Mental Health, 8 Ct.Cl. 180 (1971).
Award of $3,000.00 against the Supreme Court of Appeals.
Award disallowed against the Department of Health.